United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 99-4274
                                ___________

Russell M. Boles,                      *
                                       *
              Appellant,               *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
EMSA Correctional Care, Inc., and      * District of Minnesota.
their employees at PCF; Best Foods,    *
Inc., and their employees at PCF;      *
Certain employees of Corrections       *      [UNPUBLISHED]
Corporation of America; Ms. Sayre;     *
Ms. K. Benson; Dr. David Cruz; Jane    *
Doe; Wade Miller; Ms. Mary Oyen;       *
Doe Food Services Staff; S. Meyer;     *
Ms. L. Judovsky; Mr. Bridges;          *
Mr. (Sergeant) Ward; Mr. (Sergeant)    *
Banken; Mr. (Chaplin) Warner,          *
                                       *
              Appellees.               *
                                  ___________

                       Submitted: October 6, 2000
                           Filed: October 17, 2000
                               ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.
       Russell Boles appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
complaint for failure to exhaust his administrative remedies, as mandated by 42 U.S.C.
§ 1997e(a) of the Prisoner Litigation Reform Act of 1995. After carefully reviewing
the record and the parties’ briefs, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Jonathan
Lebedoff, United States Magistrate Judge for the District of Minnesota.
                                         -2-